TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00716-CV


                         Roy Blizzard and Donna Blizzard, Appellants

                                                  v.

                     Select Portfolio Servicing f/k/a Fairbanks Capital and
                    Manufacturers and Traders Trust Company , Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 12-1132-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Roy Blizzard and Donna Blizzard appeal a final summary judgment that

was signed on August 21, 2013. Generally, under the Texas Rules of Appellate Procedure, an appeal

is perfected in a civil case when a notice of appeal is filed within thirty days after the judgment is

signed. Tex. R. App. P. 25.1(a), 26.1. When a motion for new trial or other post-judgment motion

specified in Rule 26.1(a) is timely filed, a notice of appeal must be filed within ninety days after

the judgment is signed. Tex. R. App. P. 26.1(a). In this case, no post-judgment motion was filed.

Consequently, appellants’ deadline to file their notice of appeal was September 20, 2013. Appellants’

deadline to file a motion for extension of time to file their notice of appeal was October 7, 2013. See

Tex. R. App. P. 26.3 (allowing fifteen-day extension of notice of appeal deadline on appellant’s

motion); see also Tex. R. App. P. 4.1 (computing time); Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997) (motion for extension of time implied when appellant files notice of appeal within

fifteen days of deadline for filing notice of appeal).
                On December 18, 2013, we sent a letter to appellants, stating that it appeared from

the trial court clerk’s record that their notice of appeal was not timely filed and, as a result, that we

lacked jurisdiction over this appeal. See Tex. R. App. P. 25.1(b) (filing of notice of appeal invokes

appellate jurisdiction). Appellants responded to our letter, but did not assert that they had timely

filed their notice of appeal. Instead, appellants forwarded to this Court a file-stamped copy of their

notice of appeal, showing that the notice was filed with the trial court clerk on October 28, 2013.

Because appellants’ notice of appeal is untimely, this Court lacks jurisdiction to consider this

appeal. Accordingly, we dismiss the cause for want of jurisdiction. See Tex. R. App. P. 42.3.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: January 15, 2014




                                                   2